SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
105
KA 09-02119
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHRISTOPHER REINHARDT, DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DONALD H. DODD, DISTRICT ATTORNEY, OSWEGO (MICHAEL G. CIANFARANO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered October 5, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a controlled substance in the
third degree (Penal Law § 220.16 [12]), defendant contends that he did
not knowingly, intelligently and voluntarily waive his right to appeal
because his responses to questioning by County Court in connection
with the waiver were monosyllabic. He further contends that the
court’s characterization of the right to appeal was “confusing” and
inadequate. We reject defendant’s contention and instead conclude
that he validly waived the right to appeal (see People v Lopez, 6 NY3d
248, 256). Defendant failed to preserve for our review his challenge
to the factual sufficiency of the plea allocution by failing to move
to withdraw the plea or to vacate the judgment of conviction (see
People v Lopez, 71 NY2d 662, 665), and this case does not fall within
the narrow exception to the preservation requirement (see id. at 666).
Defendant’s challenge to the court’s suppression ruling is encompassed
by his valid waiver of the right to appeal (see People v Kemp, 94 NY2d
831, 833; People v McKeon, 78 AD3d 1617). We have reviewed
defendant’s remaining contentions and conclude that they are without
merit.



Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court